TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT MEMPHIS
IVON FAULKNER, ) Docket No.: 2018-08-0321
Employee, )
V. )
UNITED PARCEL SERVICE, )
Employer, ) State File No.: 45308-2016
and )
LIBERTY MUTUAL INS. CORP., )
Carrier, )
and )
SUBSEQUENT INJURY AND ) Judge Deana C. Seymour
VOCATIONAL RECOVERY FUND. )

 

COMPENSATION ORDER

 

Ivon Faulkner sustained compensable injuries on June 13, 2016, while working for
United Parcel Service. At issue are the extent of Mr. Faulkner’s permanent disability and
his entitlement to additional temporary disability benefits, attorney’s fees, and expenses.
The Court heard this case on July 22, 2020, and holds Mr. Faulkner is entitled to
permanent partial disability benefits, including increased benefits, and awards attorney’s
fees of 20% from his recovery. The Court denies Mr. Faulkner’s claim for additional
temporary disability benefits.

History of Claim’

Mr. Faulkner injured his low back and right shoulder while delivering a roll of
wire for UPS. He received authorized treatment from neurosurgeon Dr. Rodney Olinger
and orthopedic surgeon Dr. Bret Sokoloff.

Dr. Olinger testified by deposition that he first saw Mr. Faulkner on June 25, 2016.
He diagnosed an L4 herniated disk in his back. Dr. Olinger excused Mr. Faulkner from
work and ordered physical therapy until the insurer denied additional therapy in

 

‘See Exhibit 12 for party stipulations with stipulation 14 revised by the parties as follows: 14. Mr.
Faulkner did not have a meaningful return to work at UPS due to restrictions assigned by Dr. Olinger as a
result of injuries sustained in the June 13, 2016 accident.

1
November 2016.

Mr. Faulkner returned to Dr. Olinger in March 2017 for back surgery. A month
later, Dr. Olinger performed a left L4 diskectomy. He placed Mr. Faulkner at maximum
medical improvement on June 20, assessed a permanent impairment rating of 8% to the
body for his low back, and released him to seek orthopedic treatment for his shoulder.

Dr. Olinger concluded that Mr. Faulkner had an excellent recovery from surgery
but could no longer perform the heavy industrial work he did before this accident.’ He
permanently restricted Mr. Faulkner’s activities to occasional lifting of no more than fifty
pounds and frequent lifting of no more than ten pounds, which placed him in the medium
industrial work category. Dr. Olinger explained that Mr. Faulkner could work in a
different position within those restrictions.

After release for his back injury, Mr. Faulkner accepted authorized treatment for
his shoulder from Dr. Bret Sokoloff, who diagnosed a right-shoulder strain. He placed
him at maximum medical improvement on June 29, concluding he had no permanent
impairment or physical restrictions related to his right shoulder.

In June 2019, neurosurgeon Dr. John Brophy became Mr. Faulkner’s authorized
treating physician after Dr. Olinger retired. He examined Mr. Faulkner for back pain and
stiffness. He diagnosed “chronic back pain associated with lumbar spondylosis and
possible myofascial component. His radiculopathy has resolved.” Dr. Brophy cleared him
“to remain at a full duty work status” as a church bishop.

In August, a vocational expert, Michelle Weiss, evaluated Mr. Faulkner. She
concluded that he was not permanently and totally disabled. Ms. Weiss described Mr.
Faulkner as well-spoken, articulate, and personable, and he performed average to above-
average on achievement testing. Ms. Weiss testified that his test results demonstrated his
ability to excel in job retraining.

However, Ms. Weiss learned from Mr. Faulkner that he was near retirement, had
not searched for a job, and was not interested in changing careers. She noted that his
medical records documented subjective complaints that exceeded his restrictions. Ms.
Weiss testified that Mr. Faulkner’s permanent restrictions prevented him from returning
to his heavy labor job for UPS but did not prevent him from performing medium-range,
entry-level skilled and semiskilled jobs earning between $9.00 and $13.00 per hour,
resulting in a sixty-eight percent wage loss. She concluded Mr. Faulkner retained 61%
vocational disability.

Mr. Faulkner testified that he is fifty-eight years old and described himself as
intelligent with an ability to learn new skills. He took college and technical school
courses in engineering and pre-law. He also took a writing course from a renowned

 

* Dr. Olinger reviewed Mr. Faulkner’s history of knee and back problems before this 2016 accident but
stated that these conditions did not preclude him from performing his physically demanding job at UPS.

2
author. Mr. Faulkner served as an Army Reserve medic for six years and received an
honorable discharge. He ran for state senate twice and city council once and managed his
own campaigns.

Mr. Faulkner worked thirty-six years as a courier for UPS. He also served as union
shop steward. Mr. Faulkner defined the UPS job as “heavy” and recounted several work
injuries. However, he worked full duty, including overtime, without restrictions until his
June 2016 injury. Afterward, UPS could not accommodate his work restrictions and
terminated him.

After his termination, Mr. Faulkner did not look for a job or apply for vocational
services because he did not believe anyone would hire him given his lack of physical
stamina, inability to get in and out of a vehicle, and problems with sitting or standing for
any length of time. Mr. Faulkner testified that he could probably work part-time at a job
that would accommodate his restrictions, allow a flexible work schedule, and pay a
significant amount, but he doubted this job exists.

Regarding his activities since leaving UPS, Mr. Faulkner testified he was
appointed bishop for his church. As bishop, he presides over funerals and baptisms in his
church of approximately 600 members. He also provides counseling and oversees local
missionary work. He does not earn an income from this job.

Also, when time allows, Mr. Faulkner pursues his goal to become an author of
religious books. He has limited computer skills and handwrites his texts. He has not yet
earned income from this pursuit.

The parties agreed that UPS paid all authorized medical expenses. It paid
temporary total disability benefits at a rate of $910.13 from June 16, 2016, to June 29,
2017, totaling $49,227.04. They also agreed that the compensation rate for permanent
partial disability benefits was $858.00 and that UPS advanced payment of $6,864.00, to
which it was entitled a credit against the final award.

Issues

First, the parties disagreed on the extent of Mr. Faulkner’s vocational disability.
Mr. Faulkner argued he is permanently and totally disabled. He also pursued benefits
from the Subsequent Injury Fund based on earlier work injuries. Alternatively, Mr.
Faulkner claimed entitlement to permanent partial disability benefits based on his
impairment rating plus increased benefits because UPS could not accommodate his
permanent restrictions and he did not return to work for any employer.

To the contrary, UPS contended that Mr. Faulkner’s permanent partial disability
benefits should be based only on his 8% impairment rating, since he made no attempt to
seek gainful employment after reaching maximum medical improvement. It insisted Mr.
Faulkner has not proven permanent and total disability given Ms. Weiss’s testimony and
his lack of effort in finding work.
The Subsequent Injury Fund agreed with UPS regarding permanent total
disability, which it argued eliminated Mr. Faulkner’s eligibility for benefits from the
Fund.

Second, the parties disagreed on the amount of TTD to which Mr. Faulkner was
entitled. Mr. Faulkner claimed he is entitled to TTD benefits of $910.13 per week from
June 13, 2016, through June 29, 2017, resulting in an underpayment.

UPS disagreed and contended it is entitled to a credit for its overpayment of TTD
benefits. According to UPS, the wage statement mistakenly omitted the week of August
1, 2015. Therefore, it argued that the total fifty-two weeks of earnings should be divided
by fifty-two instead of fifty-one weeks, resulting in a weekly compensation rate of
$892.68 rather than the $910.13 weekly rate it paid. Thus, Mr. Faulkner was entitled to
TTD benefits of $892.68 per week from June 16, 2016, through June 29, 2017.

Lastly, Mr. Faulkner requested attorney’s fees and costs.

UPS agreed Mr. Faulkner’s attorney is entitled to a 20% attorney’s fee from Mr.
Faulkner’s recovery. However, it argued he is not entitled to an additional award of
attorney’s fees from UPS under section 50-6-226(d)(1).

Findings of Fact and Conclusions of Law

Mr. Faulkner must establish all elements of his claim by a preponderance of the
evidence. Tenn. Code Ann. § 50-6-239(c)(6).

The Court first considers the extent of Mr. Faulkner’s permanent disability. He
contends that he is entitled to permanent total disability benefits under Tennessee Code
Annotated section 50-6-207(4)(B), which provides: “When an injury . . . totally
incapacitates the employee from working at an occupation that brings the employee
income, the employee shall be considered totally disabled[.]” To determine the issue, the
Court must consider factors such as the employee’s skills, education, age, training, and
“job opportunities in the immediate and surrounding communities, and the availability of
work suited for an individual with that particular disability.” Hubble v. Dyer Nursing
Home, 188 S.W.3d 525, 535-36 (Tenn. 2006).

Mr. Faulkner is fifty-eight years old with a high school diploma and college
coursework in engineering and pre-law. He performed heavy work as a courier for UPS
for thirty-six years. He sustained several work injuries during that time and received
permanent disability benefits for bilateral knee injuries in 1997 and a 2008 back injury.
None of those injuries resulted in permanent restrictions, and he continued to work full
duty plus overtime until this June 13, 2016 injury.

The Court observed Mr. Faulkner as well-spoken, articulate, and personable. He
had not looked for a job and expressed his reluctance to return to the workforce because

4
of his age and physical inabilities.

Instead, Mr. Faulkner became a bishop for his church, where he engages in
various, non-physical duties. He described himself as intelligent with the ability to learn
new skills. In his spare time, Mr. Faulkner pursues his aspirations of becoming an author,
although his limited computer skills require him to handwrite his texts.

From a medical perspective, Dr. Olinger rated Mr. Faulkner’s impairment at 8%
and, due to his low-back injury, permanently restricted his activities to occasional lifting
of no more than fifty pounds and frequent lifting of no more than ten pounds. He testified
that these restrictions do not preclude Mr. Faulkner from working in a different position
within those restrictions. Dr. Sokoloff also concluded Mr. Faulkner retains no permanent
impairment or physical restrictions for his right-shoulder injury.

As for a vocational assessment, Ms. Weiss determined Mr. Faulkner has above-
average intelligence for his age. She testified that while he could not return to heavy
labor, he is not permanently and totally disabled. She felt that he can perform medium-
range, entry-level skilled and semiskilled jobs and concluded he retains a 61% vocational
disability.

Based on this evidence, the Court holds Mr. Faulkner’s injuries did not
permanently and totally incapacitate him from working at any occupation that brings him
income. Therefore, he is not entitled to permanent total disability benefits, and the claim
against the Subsequent Injury Fund is dismissed.

The Court must now determine the extent of Mr. Faulkner’s permanent partial
disability. Initially, Mr. Faulkner is entitled to thirty-six weeks of benefits based on his
permanent impairment rating of 8%. See Tenn. Code Ann. § 50-6-207(3)(A). Tennessee
Code Annotated section 50-6-207(3)(B) provides that the employee may claim increased
benefits at the end of his compensation period if he has not returned to work for any
employer or has returned to work receiving less wages or salary than he received before
his work injury. This is known as the “resulting award,” which is calculated by applying
certain multipliers to the original award.

Here, the Court finds that Mr. Faulkner is entitled to increased benefits. He did not
return to work at the end of his compensation period, and his permanent restrictions
exclude him from jobs with the earning potential he had before his work injury.
Specifically, Ms. Weiss testified that Mr. Faulkner’s permanent restrictions resulted in a
68% wage loss.

Mr. Faulkner qualifies for two of the multipliers: he did not successfully return to
work (1.35) and is over forty years old (1.2). Thus, the resulting award totals
$50,038.56."

 

*450 weeks x 8% x $858.00 = $30,888.00 (original award) x 1.35 x 1.2 = $50,038.56.
5
The Court next considers adjustments claimed against the resulting award. The
first is for advanced payments, and the second is for overpaid temporary benefits. The
parties agreed that UPS is entitled to a credit of $6,865.00 for advanced payment of PPD
benefits.

UPS also claimed it overpaid temporary disability benefits and requested a credit.
Mr. Faulkner, on the other hand, claimed UPS underpaid his temporary benefits, entitling
him to additional benefits.

To receive temporary disability benefits, Mr. Faulkner must prove (1) disability as
a result of a compensable injury; (2) a causal connection between the injury and the
inability to work; and (3) the duration of the period of disability. Shepherd v. Haren
Constr. Co., Inc., 2016 TN Wrk. Comp. App. Bd. LEXIS 15, at *13 (Mar. 30, 2016).

In this case, Mr. Faulkner met the first two elements. As for duration, Dr. Olinger
wrote on the Final Medical Report that Mr. Faulkner was restricted from work from June
25, 2016, to June 20, 2017. During his deposition, he testified that Mr. Faulkner was off
work since June 15, 2016. He further testified that he did not know whether Mr. Faulkner
should have been off work from his injury date of June 13, since he had not seen him, but
he noted “it sounds like he should have been off of work.” The parties stipulated that Mr.
Faulkner reached MMI when released by Dr Sokoloff on June 29, 2017. Taken as a
whole, the Court finds Mr. Faulkner was temporarily disabled from June 15, 2016, to
June 29, 2017, a total of 54.29 weeks.

The weekly compensation rate is based on two-thirds of the employee’s average
weekly wage. Tenn. Code Ann. § 50-6-207(1)(A). The average weekly wage is calculated
by dividing the employee’s earnings for fifty-two weeks before the date of injury by fifty-
two. Tenn. Code Ann. § 50-6-102(3)(A). Days lost from work can only be deducted from
the average weekly wage calculation if those days are lost due to sickness, disability, or
other fortuitous events. See Hartley v. Liberty Mut. Ins. Co., 276 S.W.2d 1, 3 (Tenn.
1954).

UPS contended, and the wage statement reflected, that one week of benefits was
mistakenly omitted — a vacation week — resulting in an incorrect average weekly wage
and TTD compensation rate. The Court agrees and finds the correct average weekly wage
is $1,338.95 resulting in a weekly compensation rate of $892.68.

Therefore, Mr. Faulkner was entitled to $48,463.60 in temporary total disability
benefits.’ Reducing that amount by UPS’s payment of $49,227.04 results in a credit of
$763.44 against the final award of permanent disability benefits.

Accordingly, UPS owes Mr. Faulkner $42,410.12 in PPD benefits. °

 

* 54.29 weeks x $892.68 = $48,463.60
° $50,038.56 - $6865.00 (credit for PPD advance) - $763.44 (credit for TTD overpayment) = $42,410.12.

6
Finally, Mr. Faulkner requested attorney’s fees and costs. The Court finds Mr.

Faulkner’s attorney provided good and valuable services and is entitled to a fee of 20% of
his PPD benefits, or $8,482.02, under Tennessee Code Annotated section 50-6-226. The
Court declines to assess attorney’s fees against UPS under Tennessee Code Annotated
section 50-6-226(d)(1), since UPS accepted this claim and paid all required benefits.

As to expenses, Mr. Faulkner requested discretionary expenses and stated the cost

of Dr. Olinger’s deposition with recorder fee was $591.15. However, he was awaiting an
additional bill, the total of which was unknown. He has not filed and served a motion for
discretionary costs as required by Tennessee Rules of Civil Procedure 54.04(2), so the
Court lacks enough information to address that request at this time.

IT IS, THEREFORE, ORDERED as follows:

1.

UPS shall pay Mr. Faulkner a lump sum of $42,410.12, representing permanent
partial disability benefits of $50,038.56 minus UPS’s total credits of $7628.44, all
of which have accrued.

Mr. Faulkner is entitled to future medical benefits under Tennessee Code
Annotated section 50-6-204(a)(1)(A).

. Mr. Faulkner’s claim against the Subsequent Injury Fund is dismissed with

prejudice.

Mr. Faulkner’s attorney is entitled to a fee of 20% of his total permanent partial
disability or $8,482.02, under Tennessee Code Annotated section 50-6-226.

. Mr. Faulkner may file a petition for discretionary costs.

Absent an appeal, this order shall become final thirty days after issuance.

UPS shall file a Statistical Data Form (SD-2) with the Court Clerk within five
days of the date of this order becomes final.

ENTERED August 24, 2020.

 

JUDGE DEANA C. SEYMOUR
Court of Workers’ Compensation Claims

APPENDIX
Technical Record
1. Petition for Benefit Determination
2. Dispute Certification Notice (September 7, 2018) along with additional issues

raised by the parties

Request for Scheduling Hearing

UPS’s Motion to Compel Discovery from Mr. Faulkner

SIF’s Motion to Compel Discovery from Mr. Faulkner

Order on UPS’s Motion to Compel Discovery from Mr. Faulkner

Order on SIF’s Motion to Compel Discovery from Mr. Faulkner

Scheduling Hearing Order

9. UPS’s Second Motion to Compel Discovery from Mr. Faulkner

10. Order on UPS’s Second Motion to Compel Discovery from Mr. Faulkner

11. Motion to Amend Scheduling Order

12. Order on Motion to Amend Scheduling Order

13.Motion for Continuance, Generally, as it Relates to All Matters, and a New
Scheduling Order

14. Order Granting Motion for Continuance and for a New Scheduling Order

15. Amended Scheduling Hearing Order

16. Employer’s Motion to Reschedule the Compensation Hearing

17. Order Granting Employer’s Motion to Reschedule the Compensation Hearing

18. Motion in Limine of United Parcel Service, Inc. and Liberty Mutual Insurance Co.

19. Employer’s Notice of Filing Deposition Transcript of Dr. Rodney Olinger

20. Amended Scheduling Order

21. Dispute Certification Notice (May 1, 2020) along with additional issues raised by
the parties

22.Employee’s Pre-Hearing Statement

23.Employee’s Designation of Witnesses

24. Medical Record Index

25. Trial Stipulations

26. Trial Exhibit Index

27. Pre-Hearing Statement of UPS and Liberty Mutual

28. Tennessee Subsequent Injury Fund’s Pre-Hearing Statement

29. Order on UPS’s Motion in Limine

SNNMRY

Exhibits
1. Job Description

Wage Statement

Payroll and Attendance documentation

UPS Payroll Codes

Employee’s Choice of Physicians

Requests for Admission to the Plaintiff, Ivon Faulkner

Order on United Parcel Service’s Second Motion to Compel Discovery from

Employee

8. Employee’s Responses to Employer’ Request for Admissions to the Plaintiff, Ivon
Faulkner

9. Deposition of Rodney Olinger, M.D. and exhibits to the deposition

8

NAME WN
10. Workers’ Compensation Settlement Documents (May 22, 2008 date of injury)

11. Medical Records filed by parties on July 8, 2020

12. Trial Stipulations

13. Report of Vocational Expert Michelle Weiss

14. Settlement documents regarding 1997 injury from Vocational Expert Michelle
Weiss’s file

CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on August 24, 2020.

 

 

 

 

 

 

 

 

 

 

 

 

 

Name Certified | First | Via | Via Service sent to:

Mail Class | Fax | Email

Mail

Skip Carnell, X = | injury@memphislaw.com
Employee’s Attorney
Garrett Estep, X | gestep@farris-law.com
Employer’s Attorney
Timothy Kellum, X | timothy.kellum@tn.gov
SIF’s Attorney

 

j

i dena

is i LAL
WIT PX’

Penny Shrym, Court Clerk
We.courtclérk@tn.gov

 

 
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
altemative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifteen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof conceming factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

4. After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifieen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation

www.tn.gov/workforce/injuries-at-work/

we.courtclerk@tn.gov | 1-800-332-2667
Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

CO Expedited Hearing Order filed on 0 Motion Order filed on

2 Compensation Order filed on O Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): Employer! Employee
Address: Phone:

Email:
Attorney's Name: BPR#:

 

 

Attorney's Email: Phone:

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [~ Employer [~ Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082